DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/KR2017/013381 filed 22 November 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to application KR10-2017-013556 filed 11 October 2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the instant claims is 22 November 2017.

Examiner’s Note
Applicant's amendments and arguments filed 17 March 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 17 March 2022, it is noted that claims 1-2, 

Status of the Claims
Claims 3 and 5-8 are pending.
Claims 3 and 5-8 are rejected.

Declaration Under 35 USC 1.132
	Acknowledgement is made of the Declaration filed under 35 USC 1.132 on 17 March 2022 (“Lee Declaration”). The Lee Declaration is insufficient in overcoming the pending rejections for the following reasons.
	Bieberich teaches a compound with an oleic acid residue, which corresponds to Example 1 of the specification. The rejection, below, describes how it would have been obvious to modify the fatty acid side chain within the scope of the prior art reference to arrive at the compound of claim 3. Lee argues that the compound of claim 3 has many advantages over Bieberich, as can be seen in Fig. 1 of the specification, for example. Lee asserts that at the same concentration, the antioxidant effect of Example 3 is better than of Example 1. In response, looking to Fig. 1, it appears that both compounds have similar activity at both 5 g/mL and 10 g/mL. At 25 g/mL the values may or may not be different but it is too close to tell based on Fig. 1 alone. At 50 g/mL, the values are clearly better with the compound of instant claim 3 over that of Bieberich. However, the instant claims do not specify a concentration and unexpected results must be commensurate in scope with the claimed invention. It is reminded that any differences 
	As a second point, Lee argues that in Fig. 2, Example 3 exhibits about 7-8 times the IL-6 cytokine production inhibitory effect compared to Example 1 (of Bieberich). Just as above, the values at 5 g/mL are identical and major differences are not seen until a concentration of 50 g/mL is reached. Again, the unexpected results must be commensurate in scope with the claimed invention.
	As a third point, Lee argues that in Fig. 4 in the specification, the whitening effect of Example 3 is better than that of Example 1. Regarding Fig. 4, the values are identical (within error) for concentrations of 5 and 10 g/mL. At 25 g/mL, data is only provided for Example 3 so comparisons cannot be made.
	As a fourth point, Lee argues that in Table 3 of the specification, the moisturizing effect of Example 6 is better than Example 4. Looking to Table 3, at 1 hour, in fact Example 4 has slightly better content than Ex. 6. At 3 hours, Ex. 6 has slightly better value than Ex. 4, however there is no explanation if a value of 54.5 and 57.3 are statistically different from one another. Moreover, different compounds are expected to have some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). Applicant has not proven that these differences are truly unexpected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bieberich et al. (US 6,410,597) in view of Lipid Glossary (https://extension.okstate.edu/fact-sheets/lipid-glossary.html).
The Applicant claims, in claim 3, a compound of Formula 2, below. Claims 5-8 list intended uses of the claimed compound in claim 1, do not result in a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2111.02 (II)). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Bieberich teaches the compound S18, as shown below (Fig 1c; col 2, lns 48-50). Compound S18 is prepared using a standard method wherein 2-amino-1,3-propanediol (aka serinol) is reacted with oleoyl chloride to form the resulting amide (col 6, lns 34-56). Although Bieberich exemplifies a few specific amide products from specific fatty acid halides, any unsaturated alkyl group having 12-20 carbon atoms is acceptable (col 5, lns 20-47).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Bieberich does not teach wherein the carbon side chain is derived from linolenic acid (or halide).
Lipid Glossary teaches terminology for various fatty acids (lipids) including oleic acid and linolenic acid, which both comprise 18 carbons and have 1 or 3 unsaturations (pg 196, Table 1).
It would have been prima facie obvious to prepare the compound of Bieberich and substitute the oleic halide side chain with a linolenic halide (or acid) side chain. Both fatty acid side chains comprise 18 carbons and unsaturated bonds but differ in the number of unsaturations. Bieberich teaches any unsaturated alkyl group having 12-20 carbon atoms is acceptable. The resulting compound would render obvious that of instant claim 3.

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 4 of their remarks, that the attached Lee Declaration supports evidence of unexpected results for the compound of claim 3.
In response, see above for analysis of the Lee Declaration. The above rejection is accordingly maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613